Price, J.
The plaintiff brought suit in the lower court to vacate and annul a certain judgment, which defendant bank obtained against him and the Standard Furniture Company, with Louis Heusner, on February 29, 1892. The judgment was founded on a note for $5,000 dated August 8, 1891, due fifty-four months after date; and attached to or embodied in the note was a warrant of attorney authorizing a confession of judgment against the makers of the note in lavor of the bank; and on February 29, 1892, judgment was confessed in the common pleas court by virtue ol the warrant of attorney. The judgment rendered included the $5,000 principal and eight per cent, interest thereon, after the maturity of the note.
*625The names appearing as makers of the note are: The Standard Furniture Company, W. E. Snyder, Pres’t; Louis Heusner, Sec. & Treas.
These official names are indicated by abbreviation. Tt is complained that it was well understood by the bank, and so agreed, that Snyder and Heusner were not to sign and become individually liable on the note; that the money was borrowed by and tor the use oí The Standard Furniture Company, a corporation, and that by a mutual mistake the word “by” was not written in front of each of the names, W. E. Snyder, Pres’t, and Louis Heusner, Sec. & Treas. Notwithstanding the agreement and mutual understanding between the bank and the signers ot the note, Snyder says the bank took the judgment not only against the Standard Furniture Company, but also against him and Heusner, individually. To set aside, vacate and annul this judgment, as to himself, at least, he commenced this action in the court below on May 24, 1897.
The petition further pleads that Snyder had no knowledge of this judgment against him, until May 11, 1896, over four years from the date of the judgment, which want ot knowledge until that time no doubt was pleaded to avoid the bar of statute of limitations. See Sec. 5868, Rev. Stat. The plaintiff asked a reformation ot the note, as well as the vacation of the judgment. The answer of the bank denies the agreement or understanding that the furniture company alone was to be bound by the note, and claims that the understanding was the reverse, that it would not have given the credit to the company alone.
It also claims that the judgment was not only taken with the knowledge of the plaintiff, but at his request, and that he has ever since known of it. An appeal has been taken from the decree of the court below, and with other questions we have heard the case upon motion of defendant to dismiss the appeal. We think the motion to dismiss must be overruled.
The petition alleges that there was an agreement and mutual understanding that the company alone should be liable, and that, by like understanding, the signing of W. E. Snyder, Pres’t, and Louis Heusner, Sec. & Treas.', was simply the execution of the note by the company acting through the president and secretary and treasurer, as officers of the corporation. If such was the case, the bank had no right to take judgment against Snyder and Heusner individually, and doing so was a fraud upon them, tor which they could impeach the judgment if the remedy has been pursued within the proper time. Under such circumstances, there was not only taking judgment tor more than was due on *626the note, for which the statute provides a means to vacate, but it was taking a judgment against parties who were not liable at all, as between the bank and the other parties so signing, and they are not confined to the remedy furnished to open up and vacate when a good defense is first established. Hence our ruling on the motion. e now consider the case upon the evidence.
To reform a written instrument and obtain the relief prayed for a party should furnish satisfactory and clear proof, not beyond a reasonable doubt, but such evidence as satisfies the court that there was a mutual mistake in framing the written instrument.
In Ohio our highest court has said in Potter v. Potter, 27 Ohio St. 84, that the proof must be clear and convincing, and good reasons are therefore given for the rule.
ft would avail nothing to vacate the judgment, if the note should not be reformed, in case its terms actually hold Snyder individually. What is the proof ? Snyder is the only witness to support the petition with an exhibit or ‘two, one being a lormer note which was renewed. He speaks positively on the subject, and says that the bank was told that the money was borrowed tor the company and that it alone was to be liable, and that such was the agreement and understanding. He also says, that he had no knowledge that judgment had been taken as it had been, until May, 1896, when Mr. Dunn informed him of the fact.
In the defense, there are two witnesses. Niles testifies that the money was obtained on the credit of Snyder’s name, and that the bank would no longer loan on credit oí thq company. On pages 14 and 15 of the evidence, Niles flatly contradicts Snyder on this branch of the case, and he asserts it was Snyder’s name lhat got the money.
On the other branch of the case, as to when Snyder learned of the judgment, it is stated by Niles that it was taken at Snyder’s request as there was some trouble between him and others about Heusner, at the time, regarding the company’s affairs. He says Snyder wanted judgment taken at once and he would foot the bill for attorney fees, etc. Col. Bope, attorney for the bank, states that just before the judgment was taken he was sent for and went to the bank, found Snyder there, and Snyder requested judgment to be taken on the $5,000 note and'he would stand good for fees. Snyder was then in trouble with Heusner.
Some time after judgment was taken, Col. Bope says he had another conversation with Snyder about the judgment and about issuing execution on it. Snyder represented that none should issue,, and when the company’s affairs were settled, he would pay the judgment. The evi*627deuce of Niles and Bope is not only pertinent and positive as to the time when Snyder first knew of the judgment, but it reflects upon his knowledge as to whom the bank looked for payment. If their evidence is correct, Snyder was to be liable on the note and procured the rendition ol the judgment, agreeing to pay the expenses. On the evidence before us, we can not grant the rebel prayed for.
It was agreed, that as the note was written, it was but the note of the corporation, and hence the judgment as to Snyder should be vacated. A number of authorities have been cited to support this as the rule of commercial paper. The cases cited seem to uphold that view, but in Ohio, from Titus v. Kyle, 10 Ohio St. 444; Collins v. Insurance Co., 17 Ohio St. 2l5; Bank v. Cook, 38 Ohio St. 442, and Robinson v. Bank, 44 Ohio St. 441 [8 N. E. Rep. 583], we are furnished with a different construction of such instruments, and we are bound by the holdings in those cases!
We find for the defendant, and dismiss the petition with costs.

Affirmed by Supreme Court, without report, 60 O. S. 605.
Geo. P. Pendleton, for plaintiff in error, in the Supreme C curt, cited :
Construction of written instruments — Operation: Harris v. Oil Co., 57 O. S. 118, 125 [48 N. E. Rep. 502]; Johnson v. Johnson, 51 O. S. 456, 457 [38 N. E. Rep. 61] Titus v. Kyle, 10 O. S. 445, 446; Johnson v. Pierce, 16 O. S. 473, 477; Babcock v May, 4 Ohio 334, 347.
Parol evidence not admissible : Cummings v. Kent, 44 O. S. 92, 97 [4 N. E. Rep, 710]; Robinson v. Bank, 44 O. S. 441 [8 N. E. Rep. 583]; Farr v. Ricker, 46 O. S. 265, 270 [21 N. E. Rep. 354].
As to corpora’e signature : Liebscher v. Kraus, 43 N. W. Rep. 166 [74 Wis. 387; 17 Am. St. Rep., 171] ; Bean v. Mining Co., 6 Pac. Rep. 86 [ 60 Cal. 451; 56 Am. Rep. 106]; Draper v. Heating Co.. 5 Allen, 338; Castle v. Belfast Fouvn.rv Co., 72Me. 167; Falk v. Moebs, 127 U. S. 597 [8 S. Ct. Rep. 1319]; Scanlan v. Keith, 102 111. 634 [40 Am. Rep. 624]; Latham v. Houston Flour Mills, 68 Tex. 127; Northwestern Distilling Co. v. Brant, 69 Ill. 658 [18 Am. Rep. 6 I], See also Haile v. Pierce, 32 Md. *624327 [3 Am. Rep. 139] ; Means v. Swormstedt, 32 Ind. 87 [2 Am. Rep. 330]; (And see the note of the editor at p. 332.) Lindus v. Melrose, 2 H. & N. 293; Carpenter v. Farnsworth, 106 Mass. 561 [8 Am. Rep. 360]; Slawson v. Loring, 5 Allen, 340 [81 Am. Dec. 750]; Hovev v. Magill, 2 Conn. 680; 1 Daniel Negot. Inst., Secs. 407, 408. And see Secs. 398-406. Angell and Ames on Corp., Sec. 294.
The Ohio cases, City of Tiffin v. Shawhan, 43 O. S. 180 [1 N. E. Rep. 581], and Norris v. Dains, 52 O. S. 216 [39 N. E. Rep. 660; 49 Am. St. Rep. 716], are to the effect that in a deéd or lease the granting clause to be effectual to transfer the property of the principal must be in the name of the principal, and not on its face the grant of the agent.
Signature by officers, etc.: Means v. Swormstedt, 32 Ind. 87 [2 Am. Rep., 331]. Liebscher v. Kraus, 43 N. W. Rep. 166 [74 Wis. 387; 17 Am. St. Rep. 171, 173; 5 L. R. A. 496]; Castle v. Foundry Co., 72 Me. 167 [39 Am. Rep. 300] ; Draper v. Heat; ing Co., 5 Allen, 338 ; Northwestern Distilling Co. v. Brant, 69 Ill., 658 [18 Am. Rep-632-633]; Simpson v. Garland, 72 Me. 40 [39 Am. Rep. 297]; 1 Parsons Notes & Bills, 168; Houghton v. Bank, 26 Wis. 663 [7 Am. Rep. 107]; Ballston Spa Bank v. Bank, 16 Wis. 120; Rockwell v. Bank, 13 Wis. 653; Sturges v. Bank, 11 Ohio St. 153, 167 [78 Am. Dec. 296].
Action does not fall within either Sec. 5354, Rev. Stat., nor within Sec. 5363, Rev. Stat., but may be classed as a real action : Berkmeyer v. Kellerman, 32 O. S. 257 [30 Am. Rep. 577]; Long v. Mulford, 17 O. S. 508-9 [93 Am. Dec. 638]; Kingsborough v. Tousley, 56 O. S. 450 [47 N. E. Rep. 541]; Darst v. Phillips, 41 O. S. 514, 518-519; Conway v. Duncan, 28 O. S. 102, 105-106; Coates v. Bank, 23 O. S. 415, 431-434; Lockwood v. Mitchell, 19 Ohio, 448 [53 Am. Dec. 438]; Farr v. Ricker, 46 O. S. 269, 270 [21 N. E. Rep. 354].
The authorized judgment — Want of notice — Relief: Clay v. Edgerton. 19 O. S. 549, 555; Spoors v. Coen, 44 O. S. 497, 502, 503, 505 [9 N. E. Rep. 132]; Wehrle v. Wehrle, 39 O. S. 365, 466 ; Kingsborough v. Tousley, 56 O. S. 450 [47 N. B. Rep. 541].
Lien falls within Sec. 4981, Rev. Stat., and is limited to six years: Seymour v. Railway Company, 44 O. S. 18, 19 [4 N. E. Rep. 236].
J. A. & E. V. Bope, for defendant in error, cited in the Supreme Court:
Proof must be clear and convincing to reform a contract: Farr v. Ricker, 46 O. S. 265, 269 [21 N. E. Rep. 354]; Collins v. Insurance Co., 17 O. S. 225; Olinger v. McGuffey, 55 O. S. 661 [48 N. B. Rep. 1115]; Titus y. Kyle, 10 O. S. 444.
Directors or other members of a corporation signing as sureties oí corporation of which they are members, are more than mere sureties: Wise v. Miller, 45 O. S. 399 [14 N E. Rep. 218],
Evidence to prove an instrument did not contain the true agreement, and to establish a contract materially different from that expressed cannot be admitted: Monnett v. Monnett, 46 O. S. 30 [17 N. E. Rep. 659]; Holzworth v. Koch, 26 O. S. *62583; Neil v. Trustees, 31 O. S. 15; Denton v. Whitney, 31 O. S. 89; Anderton v Shoup, 17 O. S. 125, 128; Collins v. Insurance Co., 17 O. S. 215, 223, 224. In the last two cases, the rule is laid down, we think, that parol evidence is inadmissible to show that it was not the intention of the agent to make himself liable.
We have found but one case analogous to the case at bar or that seems to throw any authority or light upon the question: Yowell v. Dodd, 96 Am. Dec. 256 (3 Bush. 581) ; citing Witney v. Sudduth. 4 Metcalf (Ky.), 296, and Pack v. White, 78 Ky- 243.
One of the latest authorities or decisions decided outside this state is that of McCandless v. Bell Plain Canning Co., 42 N. W. Rep. 635 [16 Am. St. 429; 78 Ia. 161].
. Adding term ‘ ‘ agent ” to signature, merely descriptive: Liebscher v. Kraus. 43 N. W. Rep. 166 [74 Wis. 387 ; 17 Am. St. Rep. 171].
Liability — Determined by instrument itself: Draper v. Heating Co., 5 Allen, 338.
“ We ” does not mean one any more than the pronoun “ I ” means more than one: Reeve v. First National Bank, 54 N. J. L. 208 [33 Am. St. Rep. 675, 677; 16 *626L. R. A. 143] ; Bean v. Pioneer Manufacturing Co., 6 Pac. Rep. 86] 56 Am. Rep. 106; 66 Cal. 451] ; Randolph on Commercial Paper.
As illustrating some of the questions involved and showing in what cases parol testimony will and will not be received and when the signatures impute a personal obligation : Robinson v. Bank, 44 O. S. 441 [8N. E. Rep. 583]; Bank v. Cook, 38 O. S. 442; Norris v. Dains, 52 O. S. 215, 225, 226 [39 N. B. Rep. 660; 49 Am. St. Rep. 716]; Heffner v. Brownell, 31 N. W. Rep. 947 [70 Ia. 591]; Matthews v. Mattress Co., 54 N. W. Rep. 225 87 Ia. 246 ; 19 L. R. A. 676]; cited from Cook on Stock and Stockholders i3 ed.), Sec. 724, p. 1105.
So that we have in this case the corporate seal and the corporate signature in one. _ ,
_ “ Endorsement of a note by signing the corporate name without adding by whom the name is signed, is good.”
Corporate seal — Any form or device sufficient if intent to bind corporation— Endorsement on corporate name: Cook on Stock and Stockholders, p. 1097 and notes; Second National Bank v. Martin, 48 N. W. Rep. 735 [82 la. 442],